PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Leo Group Pump (Zhejiang) Co., Ltd.
Application No. 15/957,995
Filed: 20 Apr 2018
For: SUBMERSIBLE PUMP
:
:
:
:	DECISION ON PETITION
:
:
:

This is a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed February 10, 2022.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

This application is no longer entitled to small entity status.  Accordingly, all future fees paid in this application must be paid at the undiscounted rate.  

Inquiries related to this communication should be directed to the undersigned at (571) 272-2991. 




/TERRI S JOHNSON/Paralegal Specialist, OPET